Citation Nr: 1116008	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  05-30 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation above 60 percent for service-connected status-post excision and repair of the right anterior cruciate ligament (ACL) with total knee replacement (TKR) for the period commencing on July 1, 2009.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to October 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision from the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, awarded the Veteran a temporary total rating under 38 C.F.R. § 4.30 for the period from October 31, 2003 - November 30, 2003 for convalescence following treatment of a service-connected right knee disability (diagnostically rated at the time as status-post excision of the right ACL), and a 20 percent rating (increased from 10 percent) for status-post excision of the right ACL, effective from December 1, 2003.

The Board notes that on May 7, 2008, the Veteran underwent right knee surgery for a TKR with a prosthetic joint.  By rating decision of July 2008, he was awarded a 100 percent rating for his right knee for the period from May 7, 2008 - June 30, 2009 under 38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides for the assignment of a 100 percent evaluation for 13 months following prosthetic replacement of the knee joint (i.e., one month at a 100 percent rating for convalescence under 38 C.F.R. § 4.30, and one year at a schedular 100 percent rating).  Thereafter, the minimum 30 percent schedular rating was assigned for the right knee, status-post excision and reconstruction of the right ACL and TKR, from July 1, 2009.

The Veteran appeared at the RO in October 2009 for a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file.  At the hearing, he clarified to the Board that with regard to his right knee, he was seeking only an extension of the 100 percent rating assigned to his right knee disability beyond June 30, 2009, and an increased rating thereafter.   

In December 2009, the Board denied an extension of a total schedular evaluation beyond June 30, 2009, and remanded the issue of an increased rating above 30 percent for the period from July 1, 2009, to the RO for additional evidentiary development, including scheduling the Veteran for an orthopedic examination to re-assess the severity of his right knee disability.  Following this development, a January 2011 rating decision granted an increased rating for his right knee to 60 percent, as well as a total disability rating for individual unemployability (TDIU), with an effective date of July 1, 2009, for both awards.  The case was returned to the Board in March 2011, and the Veteran now continues his appeal.


FINDINGS OF FACT

For the period commencing on July 1, 2009, the Veteran's service-connected right knee, status-post excision and reconstruction of the right ACL and TKR, is manifested by severe painful motion and weakness with loss of endurance on walking and standing, and possible looseness of the prosthesis.


CONCLUSION OF LAW

For the period from July 1, 2009, the service-connected right knee, status-post excision and reconstruction of the right ACL and TKR, have met the criteria for no higher than a 60 percent rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance of Act of 2000 (VCAA) and the duty to notify and assist.

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  VA must inform the claimant of the information and evidence he is expected to provide, as well as the information and evidence VA will seek to obtain on his behalf.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Generally, the notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, in Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007), the United States Court of Appeals for Veterans Claims (CAVC) held that VA may cure timing defects in notice required by the VCAA by issuing a fully compliant [section 5103(a)] notification and then readjudicating the claim.

In the present case, in order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim at issue was filed in December 2003.  A VCAA notice letter was dispatched to the Veteran in February 2004, with subsequent notice letters dispatched during the course of the appeal in March 2006, July 2008, and December 2009, which address the issue on appeal and, collectively, satisfy the above-described mandates as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date of the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although notice letters that were fully compliant with the current notice requirements were not furnished until well after the claim was adjudicated in the first instance, the defect in the timing of the notice was cured by the RO's readjudication of the claim in subsequent rating decisions and/or supplemental statements of the case, most recently in January 2011.  See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  There is thus no prejudice for the Board to subject the current appeal to appellate review.  In any case, the Veteran has not made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with the current appeal.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that clinical records from VA and private healthcare providers that pertain to the Veteran's treatment for TKR of his right knee in 2009 have been obtained and associated with the claims file.  The Veteran has not otherwise indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal.  Also, the Veteran has been provided with a VA examination of his right knee in February 2010.  The Board has reviewed the February 2010 examination report and notes that the Veteran's claims file was reviewed by the clinician who performed this examination.  Furthermore, the examiner provided adequate discussion of his clinical observations and a rationale to support his findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Thus, the February 2010 VA orthopedic examination is deemed to be adequate for rating purposes for the claim at issue regarding entitlement to an increased rating for status-post excision and repair of the right ACL with TKR.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim, and thus no additional assistance or notification is required with respect to the matter that will be adjudicated on the merits in this decision.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged with respect to these matters.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2010).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2010).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

The Veteran's service-connected status-post excision and repair of the right ACL with TKR is rated 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Applying this rating code to adjudicate the present claim confers the greater benefit on the Veteran, as the other potentially applicable rating codes only provide for the assignment of a 60 percent rating if extremely unfavorable ankylosis is clinically demonstrated.  Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  For a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee, with a maximum schedular rating of 60 percent), 5260 (limitation of flexion, with a maximum rating of 30 percent for flexion limited to 15 degrees), 5261 (limitation of extension, with a maximum rating of 50 percent for extension limited to 45 degrees), or 5262 (impairment of the tibia and fibula, with a maximum rating of 30 percent).  The minimum rating for a prosthetic replacement of the knee joint is 30 percent.

Relevant evidence includes the Veteran's oral testimony at his October 2009 hearing before the Board, in which he testified that his right knee disability, status post TKR, was manifested by constant pain, with swelling and stiffness, which was aggravated by prolonged walking and standing.  He used prescribed narcotic painkillers (Percocet) for the pain and also occasionally used a cane to ambulate.  He stated that the one benefit of the prosthesis was that he no longer experienced instability of his right knee.  

A November 2009 private orthopedic treatment report reflects that the Veteran continued to experience constant right knee pain status post his arthroplasty.  A bone scan of the right knee revealed findings indicating loosening of the prosthesis.  Although the possibility of a bone infection was considered, the Veteran reported in a January 2010 letter that further testing revealed no infection.

The report of a February 2010 VA examination shows that the examining physician reviewed the Veteran's pertinent clinical history and noted that although a possible loose right knee prosthesis was indicated, no further surgery was planned to address this condition.  The Veteran complained of constant right knee pain, swelling, aching, soreness, and tenderness.  He did not use a brace, but occasionally used a cane to support himself when walking and standing.  Crepitation was observed in the right knee throughout its entire range of motion, with pain on use and with increased pain on repetitive use.  Flare-ups of right knee pain occurred with prolonged standing and walking.  Right knee range of motion was extension to zero degrees, flexion to 125 degrees.  The Veteran's right knee was stable on clinical testing, although some anterior-posterior instability was detected in his service-connected left knee.  The examiner commented that the Veteran was unable to stand for prolonged periods of time or climb or perform climbing and squatting activities and was deemed to be physically limited to performing only clerical work because of his bilateral knee disabilities.

The Board has considered the evidence discussed above and concludes that, for the period from July 1, 2009,the 60 percent evaluation assigned for the Veteran's service-connected right knee status post TKR adequately compensates him for his present level of impairment due to severe painful motion and weakness.  There is no schedular basis to assign a rating greater than 60 percent as Diagnostic Code 5055 permits the assignment of a 100 percent rating only for the first year following implantation of the prosthesis.  In this regard, the 100 percent rating benefit was already awarded to the Veteran following his right TKR procedure in May 2008, effective to June 30, 2009, with assignment thereafter of the current 60 percent rating commencing on July 1, 2009.  Therefore, there is no basis under the applicable rating schedule to assign a rating higher than 60 percent for the right knee disability for the time period at issue.  His claim is therefore denied.

Notwithstanding the above discussion, a rating in excess of the assigned schedular evaluation for the Veteran's service-connected right knee disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The CAVC has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The CAVC further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

The Board finds that there is no evidence that the Veteran's service-connected right knee disability has presented such an unusual or exceptional disability picture at any time since July 1, 2009, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected right knee disability.  Although the clinical evidence indicates that the Veteran is precluded from any occupation that requires him to engage in physical activities that involve prolonged standing and walking, this restriction is not solely due to his right TKR but also to impairment produced by his left knee disability as well.  In any case, he is not deemed to be clinically precluded from performing sedentary work.  As such, the Board cannot concede that the Veteran's right TKR causes marked interference with employment.  (That being said, the Veteran has been assigned a TDIU in recognition of his being rendered individually unemployable as a result of his service-connected disabilities.)  Furthermore, the clinical evidence fails to show that the disability picture created by the right TKR is exceptional or unusual.  In this regard, notwithstanding his constant joint pain and swelling, his right knee joint is stable on stress testing and his use of a cane is only occasional, and with no use of a supportive brace indicated.  Having reviewed the record with these mandates in mind, the Board finds that the 60 percent rating presently assigned adequately reflects the current state of his right knee disability and that there is no evidentiary basis for referral of the case for extraschedular consideration.  See VAOPGCPREC 6-96.  



ORDER

An increased evaluation above 60 percent for service-connected status-post excision and repair of the right ACL with TKR for the period commencing on July 1, 2009 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


